Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of this 22nd day of
February, 2012, is entered into by BioClinica, Inc., a Delaware corporation with
its principal place of business at 826 Newtown Yardley Road, Newtown,
Pennsylvania 18940 (the “Company”), and Mark L. Weinstein (the “Employee”).

 

WHEREAS, the Employee is currently serving as the President and Chief Executive
Officer of the Company.

 

WHEREAS, the Employee is currently a party to the Employment Agreement with the
Company dated as of March 4, 2009 (the “Prior Employment Agreement”) which will
terminate on February 28, 2012.

 

WHEREAS, the Company and the Employee desire to continue the Employee’s
employment with the Company in accordance with terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Agreement,
the parties agree as follows:

 

1.                                      Term of Employment.  The Company hereby
agrees to employ the Employee, and the Employee hereby accepts employment with
the Company, upon the terms set forth in this Agreement, for the period
commencing on February 29, 2012 and ending on February 28, 2015 (such period, as
it may be extended, the “Employment Period”), unless sooner terminated in
accordance with the provisions of Section 4.

 

2.                                      Title; Capacity.  The Employee shall
serve as President and Chief Executive Officer or in such other reasonably
comparable position as the Company or its Board may determine from time to
time.  The Employee shall be based at the Company’s headquarters in Newtown,
Pennsylvania, or such place or places in the continental United States as the
Board shall determine.  The Employee shall be subject to the supervision of, and
shall have such authority as is delegated to the Employee by, the Board or such
officer of the Company as may be designated by the Board.

 

The Employee hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board or its designee shall from time to time reasonably
assign to the Employee.  The Employee agrees to devote his entire business time,
attention and energies to the business and interests of the Company during the
Employment Period.  The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company.  The Employee
further agrees to abide by the applicable rules, practices, policies,
restrictions and principles outlined by the Board in its’ Corporate Policy
Governance Manual and amendments adopted thereto.

 

--------------------------------------------------------------------------------


 

3.                                      Compensation and Benefits.

 

3.1                               Salary.  The Company shall pay the Employee,
in periodic installments in accordance with the Company’s customary payroll
practices, an annual base salary of $449,000.  Such salary may be subject to
cost of living or other increases thereafter as determined by the Board.

 

3.2                               Fringe Benefits.  The Employee shall be
entitled to participate in all bonus and benefit programs that the Company
establishes and makes available to its employees, if any, to the extent that
Employee’s position, tenure, salary, age, health and other qualifications make
him eligible to participate.  The Employee shall be entitled to four (4) weeks
paid vacation per year, to be taken at such times as may be approved by the
Board or its designee.

 

3.3                               Reimbursement of Expenses.  The Company shall
reimburse the Employee for all reasonable travel, entertainment and other
expenses incurred or paid by the Employee in connection with, or related to, the
performance of his duties, responsibilities or services under this Agreement, in
accordance with policies and procedures, and subject to limitations, adopted by
the Company or the Board from time to time.  The Employee must submit to the
Company receipts and other details of each such expense, in the form required by
the Company, within sixty (60) days after the later of (i) the Employee’s
incurrence of such expense or (ii) the Employee’s receipt of the invoice for
such expense.  If such expense qualifies for reimbursement, then the Company
will reimburse the Employee the expense within thirty (30) days thereafter.  In
no event will such expense be reimbursed after the close of the calendar year
following the calendar year in which that expense is incurred.  The amount of
reimbursements to which the Employee may become entitled in any one calendar
year shall not affect the amount of expenses eligible for reimbursement
hereunder in any other calendar year.  The Employee’s right to reimbursement
cannot be liquidated or exchanged for any other benefit or payment.

 

3.4                               Bonuses; Incentive Compensation.

 

(a)                                 The Employee shall be eligible to receive,
at the sole discretion of the Board, an annual bonus (the “MIP Bonus”) up to a
maximum amount equal to fifty percent (50%) of the Employee’s annual base salary
upon the achievement of certain milestones as set forth in an annual Management
Incentive Plan, to be mutually agreed upon (the “Management Incentive Plan”). 
Additional milestones may be established to increase the MIP Bonus to a maximum
amount equal to one hundred percent (100%) of the Employee’s annual base
salary.  The specific annual milestones will be set each year by the Board
following consultation with the Employee.  Notwithstanding the foregoing, unless
otherwise waived by the Board, the Employee shall not be eligible to receive the
MIP Bonus if the Company has not achieved pre-tax earnings for that applicable
fiscal year.  Any MIP Bonus awarded to the Employee shall be paid by the
fifteenth (15th) day of the third (3rd) month following the close of the
calendar year for which such bonus is earned or as soon as administratively
practicable thereafter, but in no event shall such payment be made prior to the
first (1st) business day in January in the calendar year immediately following
the calendar year for which that bonus is earned or after April 30 of that
calendar year.

 

2

--------------------------------------------------------------------------------


 

(b)                                 In addition to Section 3.4(a) above, during
the term of this Agreement, the Company’s Compensation Committee shall have the
sole discretion to grant equity awards to the Employee on an annual basis.  To
the extent the Compensation Committee decides to grant the Employee an equity
bonus in the form of restricted stock units covering shares of the Company’s
common stock (an “RSU Award”), such RSU Award shall be awarded pursuant to the
Company’s 2010 Stock Incentive Plan, as amended and restated from time to time,
or any successor plan (the “Plan”).  Any RSU Award granted to the Employee
hereunder shall vest as to shares representing one-twelfth (1/12) of the RSU
Award every three (3) months for a period of three (3) years from the date of
grant, upon Employee’s continuation of service through each vesting date.  The
remaining terms of the RSU Award, including the payment of withholding taxes,
shall be as set forth in the Company’s form Restricted Stock Unit Award
Agreement.

 

(c)                                  The number of shares of the Company’s
common stock to which the Employee may become entitled pursuant to Paragraph
3.4(b) shall be appropriately adjusted in the event of any stock split, stock
dividend, combination or exchange of shares, recapitalization or other similar
transaction affecting the outstanding shares of the Company’s common stock
without the Company’s receipt of consideration.

 

3.5                               Withholding.  All salary, bonus and other
compensation payable to the Employee shall be subject to applicable withholding
taxes.

 

3.6                               Clawback.  Employee agrees that Employee will
be subject to any compensation clawback, recoupment and anti-hedging policies
that may be applicable to Employee as an executive officer of the Company, as in
effect from time to time and as approved by the Board or duly authorized
committee thereof.

 

4.                                      Termination of Employment Period.  The
employment of the Employee by the Company pursuant to this Agreement shall
terminate upon the occurrence of any of the following:

 

4.1                               Expiration of the Employment Period;

 

4.2                               At the election of the Company, for Cause (as
defined below), immediately upon written notice by the Company to the Employee,
which notice shall identify the Cause upon which the termination is based.  For
the purposes of this Section 4.2, “Cause” shall mean (a) a good faith finding by
the Company that (i) the Employee has repeatedly failed to perform his assigned
duties for the Company, or (ii) the Employee has engaged in dishonesty, gross
negligence or misconduct, or (b) the conviction of the Employee of, or the entry
of a pleading of guilty or nolo contendere by the Employee to, any crime
involving moral turpitude or any felony;

 

4.3                               At the election of the Employee, for Good
Reason (as defined below), immediately upon written notice by the Employee to
the Company, which notice shall identify the Good Reason upon which the
termination is based.  For the purposes of this Section 4.3, “Good Reason” for
termination shall mean (i)  a material adverse change in the Employee’s
authority, duties or compensation without the prior written consent of the
Employee (provided that neither the hiring of a chief operating officer nor the
hiring of a chief financial officer by the

 

3

--------------------------------------------------------------------------------


 

Company and the relinquishment of such title and associated duties by the
Employee shall constitute Good Reason hereunder), (ii) a material breach by the
Company of the terms of this Agreement, which breach is not remedied by the
Company within ten (10) days following written notice from the Employee to the
Company notifying it of such breach or (iii) the relocation of the Employee’s
place of work more than fifty (50) miles from the Company’s current executive
offices.

 

4.4                               Upon the death or disability of the Employee. 
As used in this Agreement, the term “disability” shall mean the inability of the
Employee, due to a physical or mental disability, for a period of ninety (90)
days, whether or not consecutive, during any three hundred sixty (360)-day
period, to perform the services contemplated under this Agreement, with or
without reasonable accommodation as that term is defined under state or federal
law.  A determination of disability shall be made by a physician satisfactory to
both the Employee and the Company; provided, that, if the Employee and the
Company do not agree on a physician, the Employee and the Company shall each
select a physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties;

 

4.5                               At the election of either party, upon not less
than one hundred eighty (180) days’ prior written notice of termination.

 

5.                                      Effect of Termination.

 

5.1                               At-Will Employment.  If the Employment Period
expires pursuant to Section 1 hereof, then, unless the Company notifies the
Employee to the contrary, the Employee shall continue his employment on an
at-will basis following the expiration of the Employment Period.  Such at-will
employment relationship may be terminated by either party at any time and shall
not be governed by the terms of this Agreement.

 

5.2                               Payments Upon Termination.

 

(a)                                 In the event the Employee’s employment is
terminated pursuant to Section 4.1, Section 4.2, Section 4.4 or by the Employee
pursuant to Section 4.5, the Company shall pay to the Employee the compensation
and benefits otherwise payable to him under Section 3 through the last day of
his actual employment by the Company.

 

(b)                                 In the event the Employee’s employment is
terminated by the Employee pursuant to Section 4.3 or by the Company pursuant to
Section 4.5, then the following provisions shall apply, provided the Employee
executes a mutual general release and waiver in a form reasonably satisfactory
to the Board (the “Release”) within twenty-one (21) days (or forty-five (45)
days if such longer period is required under law) and such Release becomes
effective and enforceable in accordance with applicable law after the expiration
of any applicable revocation period.

 

(i)                                     The Company shall continue to pay to the
Employee his salary as in effect on the date of termination for a period of
twelve (12) months.  The first such payment shall be made within the sixty
(60)-day period following the Employee’s Separation from Service provided the
requisite Release is effective following the expiration of any applicable
revocation period; provided, however, if such sixty (60)-day period spans two
(2) taxable years

 

4

--------------------------------------------------------------------------------


 

of the Employee, then the first such payment shall be made in the portion of
such sixty (60)-day period that occurs in the second (2nd) taxable year. 
Subsequent payments shall be made at periodic intervals in accordance with the
Company’s customary payroll practices for salaried employees, beginning with the
first such payroll date following the payment of the initial installment
hereunder.

 

(ii)                                  The Company shall pay to the Employee, in
a series of six (6) equal monthly installments, an amount equal in the aggregate
to the annual bonus paid to him for the fiscal year immediately prior to the
fiscal year in which his termination date occurs, provided the requisite Release
is effective following the expiration of any applicable revocation period.  Such
payments shall be made at the same time as the first six (6) dates that salary
continuation payments are made under Section 5.2(b)(i).

 

(iii)                               Should the Employee elect under
Section 4980B of the Internal Revenue Code (the “Code”) to continue health care
coverage under the Company’s group health plan for himself, his spouse and his
eligible dependents following such termination date, then the Company shall
provide such continued health care coverage at the Company’s expense until the
earlier of (i) the expiration of the one hundred twenty (120)-day period
measured from the date of such termination or (ii) the first date the Employee
is covered under another employer’s heath benefit program which provides
substantially the same level of benefits without exclusion for pre-existing
medical conditions.  Should the Company’s provision of such continued health
care coverage result in the recognition of taxable income (whether for federal,
state or local income tax purposes) by the Employee, then the Company shall
report such taxable income as taxable W-2 wages and collect the applicable
withholding taxes, and the Employee shall be responsible for the payment of any
additional income and employment tax liability resulting from such coverage.  To
the extent the health care coverage under this Section 5.2(b)(iii) is to be
provided through a self-funded program maintained by the Company, the Employee
shall directly pay for the costs to obtain such health care coverage and shall,
within thirty (30) days after each periodic payment for a reimbursable health
care coverage expense under this Section 5.2(b)(iii), submit appropriate
evidence of such payment to the Company for reimbursement, and the Company shall
pay such reimbursement on the thirtieth (30th) day following receipt of the
submission.  During the period such health care coverage remains in effect
hereunder, the following provisions shall govern the arrangement: (a) the amount
of the health care costs eligible for reimbursement in any one calendar year of
such coverage shall not affect the amount of such costs eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; (ii) no costs shall be reimbursed after the close of the
calendar year following the calendar year in which those costs were incurred;
and (iii) the Employee’s right to the reimbursement of such costs cannot be
liquidated or exchanged for any other benefit.  In the event the reimbursement
of health care coverage results in the recognition of taxable income (whether
for federal, state or local income tax purposes) by the Employee, then the
Company shall make an additional payment (the “Health Care Gross-Up Payment”) to
the Employee in a dollar amount to fully cover all taxes payable by the Employee
on the income recognized with respect to the reimbursed health care coverage,
including taxes imposed upon the Health Care Gross-Up Payment.  The Health Care
Gross-Up Payment shall be paid to the Employee at the time the related taxes are
remitted to the tax authorities.

 

(iv)                              The Company shall make a lump sum cash
payment, not to exceed $15,000, to cover the cost of any other benefits to which
the Employee would have been entitled

 

5

--------------------------------------------------------------------------------


 

under Section 3.2 of this Agreement had he continued in employment for an
additional twelve (12) months following such termination date.  Such payment
shall be made to the Employee within the sixty (60)-day period following the
Employee’s Separation from Service provided the requisite Release is effective
following any applicable revocation period; provided, however, if such sixty
(60)-day period spans two (2) taxable years of the Employee, then such payment
shall be made in the portion of such sixty (60)-day period that occurs in the
second (2nd) taxable year.

 

The payment to the Employee of the amounts payable under this
Section 5.2(b) shall constitute the sole remedy of the Employee in the event of
a termination of the Employee’s employment in the circumstances set forth in
this Section 5.2(b).

 

(c)                                  In the event the Employee’s employment is
terminated prior to the expiration of this Agreement by the Company without
Cause or by the Employee pursuant to Section 4.3 within the period from sixty
(60) days prior to the date of a Change of Control (as defined in the Plan) to
twenty-four (24) months following the date of a Change of Control (the
“Triggering Event”) and the Employee executes a Release within twenty-one (21)
days (or forty-five (45) days if such longer period is required under law) and
such Release becomes effective and enforceable in accordance with applicable law
after the expiration of any applicable revocation period, then upon the later to
occur of (i) five (5) business days after the Triggering Event or (ii) upon the
effective date of the Release, the Company shall issue to the Employee
(A) 225,000 unregistered shares of the Company’s common stock (or such other
securities which would have been issuable to Employee in consummation of the
Change of Control had the Employee held such shares immediately prior to such
Change of Control), subject to federal and state securities laws and all other
applicable laws, less (B) any shares of the Company’s common stock underlying
awards made to the Employee pursuant to Section 3.4(b) hereof.

 

(d)                                 The number of shares of the Company’s common
stock to which the Employee may become entitled pursuant to Paragraph
5.2(c) shall be appropriately adjusted in the event of any stock split, stock
dividend, combination or exchange of shares, recapitalization or other similar
transaction affecting the outstanding shares of the Company’s common stock
without the Company’s receipt of consideration.

 

5.3                               Section 409A.  Certain payments contemplated
by this Agreement may be “deferred compensation” for purposes of Section 409A of
the Code.  Accordingly, the following provisions shall be in effect for purposes
of avoiding or mitigating any adverse tax consequences to the Employee under
Code Section 409A.

 

(a)                                 It is the intent of the parties that the
provisions of this Agreement comply with all applicable requirements of Code
Section 409A.  Accordingly, all provisions of this Agreement shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Code Section 409A and the applicable
Treasury Regulations thereunder and such provisions shall be deemed amended to
comply with Code Section 409A and the applicable Treasury Regulations
thereunder.

 

(b)                                 Notwithstanding any provision to the
contrary in this Agreement, no payments or benefits to which the Employee may
become entitled under Section 5 of this Agreement shall be made or provided to
him prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of his Separation from Service with the Company or

 

6

--------------------------------------------------------------------------------


 

(ii) the date of his death, if the Employee is deemed, pursuant to the
procedures established by the Compensation Committee in accordance with the
applicable standards of Code Section 409A and the Treasury Regulations
thereunder and applied on a consistent basis for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, to be a
“specified employee” at the time of such Separation from Service and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).  Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Section 4.3 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to the Employee in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.  The
specified employees subject to such a delayed commencement date shall be
identified on December 31 of each calendar year.  If the Employee is so
identified on any such December 31, he shall have specified employee status for
the twelve (12)-month period beginning on April 1 of the following calendar
year.  For purposes of this Agreement, including (without limitation) this
Section 5.3(b), “Separation from Service” shall mean a separation from service
as defined under Treasury Regulation Section 1.409A-1(h).

 

5.4                               Survival.  The provisions of Sections 5.2(b),
5.3, 6, 7.2, 8.3, 8.5 and 8.9 shall survive the termination of this Agreement.

 

6.                                      Non-Competition and Non-Solicitation. 
The Employee affirms that the form of Invention Assignment and Confidential
Information Agreement and form of Non-Competition and Non-Solicitation
Agreement, substantially in the form attached hereto as Exhibit A and Exhibit B,
respectively, remain in full force and effect as of the dated hereof.

 

7.                                      Other Agreements.

 

7.1                               Prior Agreements.  The Employee represents
that his performance of all the terms of this Agreement and the performance of
his duties as an employee of the Company do not and will not breach any
agreement with any prior employer or other party to which the Employee is a
party (including without limitation any nondisclosure or non-competition
agreement).  Any agreement to which the Employee is a party relating to
nondisclosure, non-competition or non-solicitation of employees or customers is
listed on Schedule A attached hereto.

 

7.2                               Executive Retention Agreement.  The Company
and the Employee have entered into the Amended and Restated Executive Retention
Agreement attached hereto as Exhibit C; provided, however, that if the Employee
is terminated for any reason, and such termination triggers a payment (including
benefits) to the Employee pursuant to the Amended and Restated Executive
Retention Agreement, then the Employee shall receive payments (including
benefits) solely pursuant to the Amended and Restated Executive Retention
Agreement and not pursuant to this Agreement, except for those securities to be
issued pursuant to Section 5.2(c) hereof.

 

7

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.

 

8.1                               Notices.  Any notices delivered under this
Agreement shall be deemed duly delivered four (4) business days after it is sent
by registered or certified mail, return receipt requested, postage prepaid, or
one (1) business day after it is sent for next-business day delivery via a
reputable nationwide overnight courier service, in each case to the address of
the recipient set forth in the introductory paragraph hereto.  Either party may
change the address to which notices are to be delivered by giving notice of such
change to the other party in the manner set forth in this Section 8.1.

 

8.2                               Pronouns.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa.

 

8.3                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement (including, without limitation, the Prior Employment Agreement).

 

8.4                               Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Employee.

 

8.5                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania (without reference to the conflicts of laws provisions thereof). 
Any action, suit or other legal proceeding arising under or relating to any
provision of this Agreement shall be commenced only in a court of the
Commonwealth of Pennsylvania (or, if appropriate, a federal court located within
Pennsylvania), and the Company and the Employee each consents to the
jurisdiction of such a court.  The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

8.6                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any corporation with which, or into which, the
Company may be merged or which may succeed to the Company’s assets or business;
provided, however, that the obligations of the Employee are personal and shall
not be assigned by him.  Notwithstanding the foregoing, if the Company is merged
with or into a third party which is engaged in multiple lines of business, or if
a third party engaged in multiple lines of business succeeds to the Company’s
assets or business, then for purposes of this Agreement, the term “Company”
shall mean and refer to the business of the Company as it existed immediately
prior to such event and as it subsequently develops and not to the third party’s
other businesses.

 

8.7                               Waivers.  No delay or omission by the Company
in exercising any right under this Agreement shall operate as a waiver of that
or any other right.  A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.

 

8

--------------------------------------------------------------------------------


 

8.8                               Captions.  The captions of the sections of
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

 

8.9                               Severability.  In case any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

 

9

--------------------------------------------------------------------------------


 

THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, HAS HAD A
FULL OPPORTUNITY TO REVIEW THIS AGREEMENT AND CONSULT WITH COUNSEL AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

 

BIOCLINICA, INC.

 

 

 

By:

/s/ Wallace P. Parker, Jr.

 

 

Name: Wallace P. Parker, Jr.

 

 

Title: Chairman of the Compensation Committee of the Board of Directors

 

 

 

 

 

 

By:

/s/ Ted I. Kaminer

 

 

Name: Ted I. Kaminer

 

 

Title: Executive VP Finance & Administration and Chief Financial Officer

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Mark L. Weinstein

 

Mark L. Weinstein

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Prior Agreements

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Invention Assignment and Confidential Information Agreement

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Non-Competition and Non-Solicitation Agreement

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Amended and Restated Executive Retention Agreement

 

--------------------------------------------------------------------------------